—In an action for a divorce and ancillary relief, the defendant wife appeals from an order of the Supreme Court, Nassau County (Cozzens, J.), dated June 4, 1998, which, upon a judgment of the same court (Bucaria, J.), entered October 9, 1998, referring the plaintiff husband’s application for an attorney’s fee for a hearing, and after a hearing, awarded the plaintiff an attorney’s fee in the sum of $15,782.18.
Ordered that the order is affirmed, without costs and disbursements.
Contrary to the defendant’s contentions, in awarding an attorney’s fee to the plaintiff, the hearing court properly reviewed the respective financial circumstances of the parties (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879). Given the marked disparity in the parties’ income, the award of an attorney’s fee to the plaintiff was a proper exercise of discretion under the circumstances (see, Hackett v Hackett, 147 AD2d 611; cf., Thomas v Thomas, 221 AD2d 621). Contrary to the defendant’s arguments, a sufficient evidentiary basis existed for the value of the legal services rendered (see, Matter of Buono v Fantacone, 252 AD2d 917). O’Brien, J. P., Thompson, Sullivan and Altman, JJ., concur.